FILED 

                                                                     DECEMBER 8, 2015 

                                                                  In the Office of the Clerk of Court 

                                                                W A State Court of Appeals, Division III 





              IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                                 DIVISION THREE 


STATE OF WASHINGTON,                           )
                                               )         No. 32146-1-111
                      Respondent,              )
                                               )
         v.                                    )
                                               )
MARSHALL L. STORY,                             )         UNPUBLISHED OPINION
                                               )
                      Appellant.               )

         SIDDOWAY, C.J. - Marshall Story appeals his convictions for first degree

possession of a firearm and possession of a stolen firearm. At trial, the critical State's

evidence were photographs obtained from a thumb drive found inside Mr. Story's

backpack. The backpack had been found in the trunk of a car that had been rented by Mr.

Story. Officers searched the backpack and the thumb drive inside for the purpose of

identitying the backpack's owner. They quickly confirmed the backpack belonged to Mr.

Story.

         Nonetheless, the officers' search ofthe thumb drive continued, revealing an

incriminating photograph of Mr. Story with a firearm. That photograph was relied upon

in obtaining a search warrant for the thumb drive that led to the recovery of additional

incriminating photographs.
No. 32146-I-III
State v. Story

       Because the photographs relied upon by the State were all traceable to an initial

search of the thumb drive that did not fall within any exception to the warrant

requirement, they should have been supressed. Without the illegally recovered

photographs, there was insufficient evidence to support either conviction. Accordingly,

we reverse .and remand with instructions to dismiss both convictions with prejudice.

                                          FACTS

       On February 11,2013, a Garfield County Deputy Sheriff made a traffic stop on a

Chevy Impala. Upon investigation, the deputy learned that the driver of the car did not

have a valid driver's license. The deputy placed the driver under arrest for driving with a

suspended license. An undersheriff who was with the deputy questioned the passenger in

the car, Marshall Story. Mr. Story, a convicted felon, did not have a valid driver's

license. Because Mr. Story's license was also suspended, he would eventually be

provided a ride to the sheriffs office, where he could wait for a friend to pick him up.

       Before Mr. Story was provided a ride to the sheriffs office though, the deputy

instructed him to remove all personal property from the car. Mr. Story responded by

stating that the only things that belonged to him were a box of coloring pens and a

coloring book located in the backseat. The deputy, seeing other items in the backseat,

specifically inquired whether these other items belonged to either Mr. Story or the driver.

Mr. Story and the driver both denied knowledge of the other items. The undersheriff then




                                             2

No. 32146-1-111
State v. Story

asked whether Mr. Story or the driver "[had] anything in the trunk they would like to get

out. Both [Mr. Story] and [the driver] stated 'no.'" Clerk's Papers (CP) at 264-65.

       The vehicle was left at the location of the traffic stop. Officers later determined

the car was a rental.

       The next day, an agent from the rental car company was contacted. In order to

retrieve the car, the agent and his wife met the sheriff and officers involved in the traffic

stop the night before. Before leaving with the car, the agent "stated that he did not [want]

to be responsible for the property left in the vehicle." CP at 265. The agent "was told

that he could take the property out of the vehicle and set it on the side of the road." Id.·

       While removing property from the vehicle, the agent's wife found a black Walther

P22 handgun in the trunk under the spare tire. The serial number on the gun had been

"ground off." Id. Officers secured the gun.

       The remainder of the property found in the car, including a black leather backpack

found in the trunk, was placed on the side of the road. Officers then collected the

property from the side of the road and transported it back to the sheriff s office. At the

sheriff s office, the deputy "was looking through the black leather backpack to determine

who the owner" was. Id. Inside the backpack, the deputy found a thumb drive. He

"plugged [the thumb drive] into a computer and viewed pictures stored on the [device]."

Id. Upon inserting the thumb drive into the computer, three file folders were available,




                                              3

No. 32146-1-III 

State v. Story 


one of which was titled "Big Marsh's Photos." CP at 268; Report of Proceedings (RP) 


(Dec. 12,2013) at 252. 


      According to the deputy's affidavit:

      I found two family pictures with Marshall [Story] in them and also by
      himself. I saw a picture of Marshall's Idaho state identification card and
      also a picture of Michael Lawrence Provost Washington state Driver's
      License, front and back. The next picture I viewed was a picture of the
      Walther P22 hand gun and could see the serial number ground off. At this
      point I did not view any further.

CP at 265.

      Based on these facts, the deputy applied for a search warrant, believing that the

thumb drive contained evidence of Mr. Story's unlawful possession of a firearm. A

search warrant was granted.

      Upon execution of the warrant, the deputy viewed all the photos on the thumb

drive. Specifically, he "viewed numerous photos of Marshall Story holding a Walther

P22 firearm, which appear[ ed] to be the same firearm recovered from the trunk of the

2013 Chevy Impala. Similarities includ[ed]: Manufacture, caliber, ground serial number,

holster and magazines." CP at 268.

      The State charged Mr. Story with unlawful possession of a firearm in the first

degree. Further investigation led to evidence indicating the firearm was stolen. The

information was amended to include a charge for possession of a stolen firearm.




                                             4

No. 32146-I-III
State v. Story

       Mr. Story moved to suppress evidence obtained from the warrantless search of the

backpack. The court denied the motion, finding the backpack was abandoned. A jury

found Mr. Story guilty of both charges. Mr. Story timely appeals.

                                       ANALYSIS

       Mr. Story challenges the trial court's denial of his motion to suppress. He argues

that the warrantless search of his backpack did not fall within any exception to the

warrant requirement. As a result, the search warrant for the thumb drive should not have

been issued. He argues further that absent the photographic evidence obtained from the

thumb drive, there was insufficient evidence to support the two convictions. We address

these arguments in tum.

                           I.   Warrantless search a/the backpack

       Mr. Story argues that the warrantless search of the black leather backpack violated

both the Fourth Amendment of the United States Constitution and article I, section 7 of

the Washington Constitution.

       "We review the validity of a warrantless search de novo." State v. Dugas, 109

Wn. App. 592,595,36 P.3d 577 (2001).

       When a party alleges violations of both the Fourth Amendment and article I,

section 7, we analyze the Washington State Constitution first because it is more

protective of individual privacy. State v. MacDicken, 179 Wn.2d 936, 940, 319 P.3d 31

(2014) (citing State v. Walker, 157 Wn.2d 307, 313, 138 P.3d 113 (2006)). Under article


                                             5

No. 32146-1-III
State v. Story

I, section 7, "[ n]o person shall be disturbed in his private affairs, or his home invaded,

without authority oflaw." WASH. CONST. art. I, § 7. A warrantless search or seizure

violates section 7. MacDicken, 179 Wn.2d at 940.

       A warrantless search or seizure may be "permitted within the confines of 'a few

specifically established and well-delineated exceptions' to the warrant requirements."

State v. Evans, 159 Wn.2d 402, 407, 150 P.3d 105 (2007) (internal quotation marks

omitted) (quoting State v. Chrisman, 100 Wn.2d 814, 817, 676 P.2d 419 (1984)). One

such exception permits a law enforcement officer to conduct a warrantless search of

property that has been voluntarily abandoned. See id. at 407-08; State v. Reynolds, 144

Wn.2d 282,287,27 P.3d 200 (2001). Another exception to the warrant requirement is a

search of misplaced property for the purpose of identifYing the true owner. See State v.

Kealey, 80 Wn. App. 162, 174-75,907 P.2d 319 (1995).

   A. The backpack was not voluntarily abandoned.

       "Needing neither a warrant nor probable cause, law enforcement officers may

retrieve and search voluntarily abandoned property without implicating an individual's

rights under the Fourth Amendment or under article I, section 7 of our state constitution."

Evans, 159 Wn.2d at 408 (quoting Reynolds, 144 Wn.2d at 287). Voluntary

abandonment is an ultimate fact or conclusion based generally upon a combination of act

and intent. Id. at 408. "Intent may be inferred from words spoken, acts done, and other

objective facts, and all the relevant circumstances at the time of the alleged abandonment


                                              6

No. 32146·1·II1
State v. Story

should be considered." Dugas, 109 Wn. App. at 595. The issue is not abandonment in

the strict property right sense, but rather, "'whether the defendant in leaving the property

has relinquished [his or] her reasonable expectation of privacy so that the search and

seizure is valid.'" Evans, 159 Wn.2d at 408 (quoting United States v. Hoey, 983 F.2d

890,892-93 (8th Cir. 1993)).

       We engage in a two·part inquiry to determine whether property has been

abandoned: first, whether the defendant had a reasonable expectation of privacy in the

item seized; and second, whether the defendant voluntarily abandoned the expectation of

privacy. Id. at 408·09.

       Here, the trial court concluded the backpack had been abandoned, and as a result,

officers were permitted to conduct a warrantless search. We review a trial court's

decision on a motion to suppress to determine whether the findings are supported by

substantial evidence and whether those findings, in tum support the conclusions of law.

State v. O'Neill, 148 Wn.2d 564,571,62 P.3d 489 (2003).

          a. Reasonable expectation of privacy

       The defendant bears the burden of showing that he had an actual subjective

expectation of privacy, and that his expectation was objectively reasonable. Evans, 159

Wn.2d at 409.

       Here, the backpack was kept in the locked trunk of a car that had been rented by

Mr. Story-an area under his temporary control and out of public view. This in itself


                                             7

No. 32146-1-111
State v. Story

exhibits the owner of the backpack had a subjective expectation of privacy in the

property. Additionally, society recognizes a general objective expectation ofprivacy in

backpacks because they are "repositories of personal belongings." See Kealey, 80 Wn.

App. at 170; see also Evans, 159 Wn.2d at 409. Mr. Story demonstrated he had a

reasonable expectation of privacy in the backpack.

          b. The expectation of privacy was not abandoned

       In determining whether a defendant voluntarily abandoned his or her reasonable

expectation of privacy, a court should consider the status of the area searched. Evans,

159 Wn.2d at 409-10. "Generally, no abandonment will be found if the searched item is

in an area where the defendant has a privacy interest." State v. Hamilton, 179 Wn. App.

870, 885,320 P.3d 142 (2014); Evans, 159 Wn.2d at 409. By contrast, "abandonment

generally will be found if the defendant has no privacy interest in the area where the

searched item is located." Hamilton, 179 Wn. App. at 886; Evans, 159 Wn.2d at 409-10.

Another factor to consider is whether the defendant disclaimed ownership of the item.

Hamilton, 179 Wn. App. at 885. While a disclaimer of ownership is significant, it alone

is insufficient to establish that a defendant voluntarily abandoned property. Evans, 159

Wn.2d at 412-13. The circumstances surrounding the disclaimer determine whether a

defendant has abandoned property. Id.

       To begin with, there was no express disclaimer of ownership of the backpack. At

the time of the traffic stop, when asked whether there was anything he would like to get


                                             8

No. 32l46-l-III
State v. Story

out o/the trunk, Mr. Story simply responded no. Officers did not know there was a

backpack in the trunk, let alone ask whether the backpack belonged to anyone. Mr. Story

did not expressly disclaim ownership of the backpack.

       The State argues that there was a disclaimer, but even a disclaimer may not

amount to an abandonment of property. In Evans, the court determined that a defendant's

express disclaimer of ownership of a locked briefcase in the backseat of a truck did not

amount to an abandonment of the property. The totality of the circumstances indicated

that the briefcase was not abandoned. Similarly, in Kealey, the court determined that a

defendant who left her purse behind in a department store while shopping did not

abandon the property. Rather, the store became a bailee for the lost or mislaid purse and

the true owner retained an expectation of privacy.

       Here, the backpack was left in the trunk of the car. An employee of the rental car

company and his wife-not wanting to be bailees for the property-placed the property

on the side of the road per instructions from the law enforcement officers. Id. The State

argues that because it picked up the backpack off the side of the street, the backpack

should be considered abandoned.

       This argument, however, must fail. Law enforcement officers were present when

the rental car agents placed the property on the side of the street and were thus aware that

the backpack had been removed from the trunk. Id. With knowledge that the backpack

had been kept in the trunk of the car, officers should have been aware that the owner of


                                             9

No. 32146-1-111
State v. Story

the backpack did not intend to abandon the backpack. Like the purse in Kealey, which

was not abandoned even though it was left behind at a department store, the backpack

here was not abandoned.

      There was a reasonable expectation of privacy in the backpack. Mr. Story's intent,

as evidenced by where the backpack was kept and the circumstances surrounding the

search, indicate that Mr. Story did not abandon the backpack. As a result, the

abandonment exception to the warrant requirement does not apply. Substantial evidence

does not support the trial court's conclusion that the backpack was abandoned.

   B. Purposes of identifying the owner

      The State argues that even if the backpack was not abandoned, the warrantless

search of the backpack was authorized for purposes of identifying the owner ofthe

backpack. It relies on Kealey and RCW 63.21.060 in support of its argument.

      Under RCW 63.21.060 "Any governmental entity that acquires lost property shall

attempt to notify the apparent owner of the property." In Kealey, a store clerk discovered

a purse left behind by a customer. 80 Wn. App. at 165-66. The assistant store manager,

observing drug paraphernalia inside the purse, alerted the police and informed them that

the purse contained potentially inculpatory evidence. The police searched the purse for

purposes of identifying the owner. Id. at 166. The defendant, owner of the purse, sought

to suppress evidence obtained from the warrantless search. Id. at 167. The appellate

court, determining that the search was valid, recognized "[t]he coexistence of


                                            10 

No. 32146-1-111
State v. Story

investigatory and administrative motives does not invalidate the lawful search for

identification." Id. at 175. The court held that "searching lost or mislaid property for

identification is an exception that makes reasonable a warrantless search." Id. at 174-75.

          Under RCW 63.21.060 and Kealey, the police had a duty to ascertain who the

owner of the property was. Here, the police were aware that the car had been rented by

Mr. Story. In a further attempt to determine the owner of the backpack, they searched the

backpack and found the thumb drive. They looked on the thumb drive to see if there was

any information that might lead them to the owner. Id. The first photos observed were

located in a folder titled "Big Marsh's Photos" and were pictures of Mr. Story and his

family.

          The officers, already familiar with Mr. Story from the initial stop, could have

stopped searching at this point and returned the backpack to Mr. Story. Rather than

concluding the search, though, the officers continued looking through Mr. Story's photos.

The search exceeded the scope of what was required to fulfill the officers' administrative

duty.

          Unlike the officers in Kealey, who viewed potentially incriminating evidence

while searching for identification, the officers here had already identified who the likely

owner of the backpack was. After determining that the thumb drive and backpack likely

belonged to Mr. Story, any continued search on the part of the officers became solely

investigatory in nature and was invalid absent a warrant.


                                               11 

No. 32146-1-II1
State v. Story

       The warrantless search of the backpack exceeded the scope of the permitted search

because police had already ascertained that Mr. Story was likely the owner of the

backpack.

            II. The photographs must be suppressed as fruit ofan illegal search

       Mr. Story argues that because the officer's initial search of the thumb drive was

invalid, the trial court erred in granting the search warrant based on an affidavit of

probable cause reciting the illegally obtained information.

       Pursuant to CrR 2.3, a search warrant "may be issued only if the court determines

there is probable cause for the issuance of a warrant." CrR 2.3( c). "Probable cause exists

when the affidavit in support of the search warrant 'sets forth facts and circumstances

sufficient to establish a reasonable inference that the defendant is probably involved in

criminal activity and that evidence of the crime may be found at a certain location.'''

State v. Ollivier, 178 Wn.2d 813,846-47,312 P.3d 1 (2013), cert. denied, 135 S. Ct. 72,

190 L. Ed. 2d 65 (2014) (quoting State v. Jackson, 150 Wn.2d 251,264, 76 PJd 217

(2003)). When evidence obtained illegally is used on an affidavit to establish probable

cause, the court is not permitted to consider the evidence in its probable cause

determination. State v. Salinas, 121 Wn.2d 689, 691-92,853 P.2d 439 (1993); see also

State v. Young, 123 Wn.2d 173, 195-96, 867 P.2d 593 (1994). "The determination

whether the qualifYing information amounts to probable cause is a legal question that is

reviewed de novo." Ollivier, 178 Wn.2d at 848.


                                             12 

No. 32146-1-111
State v. Story

       Absent probable cause, a search is impermissible under both article I, section 7 of

the Washington Constitution and the Fourth Amendment of the United States

Constitution. State v. Gaines, 154 Wn.2d 711, 716-17, 116 P.3d 993 (2005). When

evidence is obtained in violation of article I, section 7, the evidence must be excluded.

"[E]vidence seized during an illegal search is suppressed under the exclusionary rule. In

addition, evidence derived from an illegal search may also be subject to suppression

under the fruit of the poisonous tree doctrine." Jd.; see also State v. Ridgway, 57 Wn.

App. 915, 920, 790 P.2d 1263 (1990) (If "the showing of probable cause was dependent

on information gained during an unlawful search, all of the evidence seized pursuant to

the warrant [is] tainted and, therefore, inadmissible").

       Here, the affidavit in support of probable cause was based in part on the illegally

obtained information. Namely, the affidavit explained that after viewing photos of Mr.

Story and his family, "[t]he next picture I viewed was a picture of the Walther P22 hand

gun and could see the serial number ground off." CP at 265. Because this information

was obtained outside of the scope of the law enforcement's right to act administratively,

the information should not have been considered in the trial court's probable cause

determination. See Young, 123 Wn.2d at 196.

       Absent the illegally obtained information, the affidavit explains that Mr. Story was

a passenger in the rental car, that Mr. Story was a convicted felon, that neither Mr. Story

nor the driver admitted to having items in the trunk, that a Walther P22 handgun with a


                                             13 

No. 32146-I-II1
State v. Story

shaved off serial number was found in the trunk, that there was a backpack in the trunk

that likely belonged to Mr. Story, and, that the backpack contained a thumb drive. The

affidavit concludes, "I believe the [thumb drive] contains evidence of Marshall Story's

possession of said firearm." CP at 266. This is insufficient to establish that Mr. Story

was probably involved in criminal activity and that evidence of the criminal activity

would be found on the thumb drive. See Ollivier, 178 Wn.2d at 846-47.

       Even supposing there was probable cause to believe that Mr. Story illegally

possessed a firearm, nothing would suggest that evidence of that crime could be found on

the thumb drive. '" Probable cause requires a nexus between criminal activity and the

item to be seized, and also a nexus between the item to be seized and the place to be

searched.'" State v. Thein, 138 Wn.2d 133,140,977 P.2d 582 (1999) (quoting State v.

Goble, 88 Wn. App. 503,509,945 P.2d 263 (1997)). No nexus exists between the thumb

drive and the crime of unlawful possession of a firearm.

       Because the affidavit in support of probable cause did not set forth facts sufficient

to establish a reasonable inference that Mr. Story was probably involved in criminal

activity and that evidence of the criminal activity would be located on the thumb drive,

the trial court erred in granting the search warrant. As a result, the search warrant was

invalid and the exclusionary rule requires that all evidence obtained from the search of

the thumb drive be excluded.




                                             14 

No. 32146-1-111
State v. Story

               III. Mr. Story's convictions are not supported by sufficient evidence

         Mr. Story contends that absent the photographs illegally obtained from the thumb

drive, there was insufficient evidence to support his convictions.

         "The test for determining the sufficiency ofthe evidence is whether, after viewing

th~   evidence in the light most favorable to the State, any rational trier of fact could have

found guilt beyond a reasonable doubt." State v. Salinas, 119 Wn.2d 192,201,829 P.2d

1068 (1992) (citing State v. Green, 94 Wn.2d 216, 220-22, 616 P.2d 628 (1980),

overruled on other grounds by Wash. v. Recuenco, 548 U.S. 212, 126 S. Ct. 2546, 165 L.

Ed. 2d 466 (2006)). A claim of insufficient evidence admits the truth of the State's

evidence as well as the truth of all inferences reasonably drawn therefrom. Salinas, 119

Wn.2d at 201.

      A. Unlawful possession of a firearm

         A person is guilty of unlawful possession of a firearm in the first degree   if~~the


person owns, has in his or her possession, or has in his or her control any firearm after

having previously been convicted or found not guilty by reason of insanity in this state or

elsewhere of any serious offense as defined in this chapter." RCW 9.41.040(1)(a).

         Possession may be actual or constructive. "Actual possession means that the

goods are in the personal custody of the person charged with possession; whereas,

constructive possession means that the goods are not in actual, physical possession, but




                                               15 

No. 32146-1-III
State v. Story

that the person charged with possession has dominion and control over the goods." State

v. Callahan, 77 Wn.2d 27, 29, 459 P.2d 400 (1969).

       The State establishes constructive possession by showing a defendant had

dominion and control over the firearm. Id. at 30-31; see also State v. Chouinard, 169

Wn. App. 895, 899,282 P.3d 117 (2012). Whether a defendant had dominion and

control over an item is determined under the totality of the circumstances. State v.

Alvarez, 105 Wn. App 215, 221-22, 19 P.3d 485 (2001). Mere proximity to the firearm is

not sufficient to establish constructive possession. Chouinard, 169 Wn. App. at 899

(citing State v. Raleigh, 157 Wn. App. 728, 737, 238 P.3d 1211 (2010)). "And

knowledge of the presence of contraband, without more, is insufficient to show dominion

and control to establish constructive possession." Id. (citing State v. Hystad, 36 Wn.

App. 42, 49, 671 P.2d 793 (1983)). "Courts hesitate to find sufficient evidence of

dominion or control where the State charges passengers with constructive possession."

Id. at 900.

       There was no evidence that Mr. Story was in actual possession of the firearm on or

about February 11,2013. Since the firearm was not found on Mr. Story's person, the

issue becomes whether there was sufficient evidence to support a finding that Mr. Story

constructively possessed the firearm.

       In Callahan, Washington's Supreme Court determined there was insufficient

evidence to support the defendant's conviction for possession of narcotics. 77 Wn.2d at


                                            16 

No. 32146-1-111
State v. Story

31. The court recited the evidence on the issue: some of the defendant's material

possessions, including scales used to measure drugs, were found on the same houseboat

the drugs were on; the defendant had been staying on the houseboat for the preceding two

or three days; visible drugs were discovered near the defendant during the search of the

houseboat; and, the defendant admitted to handling the drugs earlier in the day. Id. at 31.

The court determined that in order to have constructive possession, the State is required

to prove dominion and control over the contraband or the premise where the contraband

was located. Id. at 30-31. The court found that evidence the defendant had stayed at the

houseboat for a few days and kept some of his possessions there was insufficient to

establish dominion and control of the houseboat. Id. at 31. Reasoning that the evidence

was insufficient to establish that the defendant had dominion and control over the drugs

or the houseboat itself, the court reversed the defendant's conviction. Id. at 32

       Similarly, in Chouinard, the court determined that there was insufficient evidence

to support a conviction of unlawful possession of a firearm when the firearm was found

near the defendant in the backseat of a car and the defendant admitted to knowing of the

firearm's presence. 169 Wn. App. at 902-03. The court concluded there was no evidence

that the defendant owned or used the firearm in question and reversed the conviction

finding the State did not establish constructive possession. Id.

       Here, as discussed above, the photographic evidence of Mr. Story with the firearm

should have been excluded. Admissible evidence at trial viewed in the light most



                                             17 

No. 32146-1-II1
State v. Story

favorable to the state, demonstrated that Mr. Story's material possessions were in the

rental car, that the rental car was rented under Mr. Story's name, Mr. Story was a

passenger in the rental car, and that the firearm was intentionally hidden in the trunk of

the car.

       Admissible evidence did not indicate that Mr. Story knew of the presence of the

firearm, nor did it indicate that Mr. Story used the firearm. Further, while the rental car

was in Mr. Story's name, the nature of it being a rental car permits the inference that

belongings from a previous renter could be left in the vehicle. Mr. Story did not have

dominion or control over the rental car such that he could be considered to have

constructive possession of an item found under the spare tire well. The State failed to

establish that Mr. Story exercised dominion or control over the actual firearm. There was

insufficient evidence to support a finding that Mr. Story possessed the firearm.

   B. Possession of a stolen firearm

       Mr. Story also contends there was insufficient evidence to support his conviction

of possession of a stolen firearm. He again argues that the State failed to establish

possession of the firearm, as required for the conviction. "A person is guilty of

possessing a stolen firearm if he or she possesses, carries, delivers, sells, or is in control

of a stolen firearm." RCW 9A.56.31 O. Because there was insufficient evidence to

establish that Mr. Story constructively possessed the firearm, his conviction must be

overturned.


                                               18 

No. 32146-1-111
State v. Story

                           IV. Statement ofAdditional Grounds

      Mr. Story makes two arguments in his pro se statement of additional grounds.

Because reversal is required without addressing the arguments, we do not consider them.

      Reverse and remand with instructions to dismiss with prejudice.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:


d
Feari~1 S. 





                                           19